— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Balbach, J.), rendered November 6, 1986, convicting him of tampering with a witness in the third degree (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his guilt beyond a reasonable doubt. We disagree. Viewing the evidence adduced at trial in the light most favorable to the People, we find it legally sufficient to support the defendant’s conviction of both counts of the crime charged (see, People v Lewis, 64 NY2d 1111). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Although it is not entirely clear from his brief, the defendant apparently suggests that he was prejudiced in that, immediately prior to taking the stand, the prosecution witness George Chamberlin discussed the case with the Assistant District Attorney in the presence of the complainant, thereby allegedly rendering Chamberlin’s testimony less than credible. Contrary to the defendant’s present contention — raised for the first time on appeal — the conduct of the Assistant District Attorney furnished no basis for reversal, but rather created an issue of credibility, which, we note, was fully presented for *535the court’s consideration through the defense counsel’s cross-examination of the witness (see, People v Rosa, 125 AD2d 345, lv denied 69 NY2d 954). Bracken, J. P., Lawrence, Rubin and Hooper, JJ., concur.